       Case 9:19-cr-00033-DLC Document 103 Filed 11/16/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


UNITED STATES OF AMERICA,                               CR 19–33–M–DLC

                      Plaintiff,

        vs.                                                   ORDER

PATRICK RYAN O’LEARY,

                      Defendant.


      Before the Court is the government’s Unopposed Motion for Final Order of

Forfeiture. (Doc. 101.)

      The Court has reviewed the motion and FINDS:

      (1)     The United States commenced this action pursuant to 21 U.S.C. § 853

and 18 U.S.C. § 924(d).

      (2)     A preliminary order of forfeiture was entered on January 9, 2020.

(Doc. 59.)

      (3)     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1).

(Doc. 100.)

      (4)     Cause exists to issue a forfeiture order under 21 U.S.C. § 853 and 18

U.S.C. § 924(d).

                                          1
        Case 9:19-cr-00033-DLC Document 103 Filed 11/16/20 Page 2 of 2



      Accordingly, IT IS ORDERED that the motion (Doc. 101) is GRANTED.

Thus, IT IS ORDERED that:

      (1)    Judgment of forfeiture shall enter in favor of the United States

pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d), free from the claims of any

other party, in the following property:

            • A Diamondback Firearms, DB9, 9mm Pistol, S/N: YH0004;

            • A Winchester, 12-gauge pump-action shotgun, S/N: 924166;

            • A Saiga 12-gauge, semi-automatic shotgun;

            • A Delaware Machinery, AR-15, 6.5 caliber semiautomatic rifle; and

            • A Smith and Wesson, .357 Magnum revolver, S/N: CCH1578.

      (2)    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 16th day of November, 2020.




                                          2
